Citation Nr: 0531957	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for tinnitus due to VA treatment in December 2001.

2. Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for hearing loss due to VA treatment in December 2001.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

A hearing was held at the RO in April 2005 before the 
undersigned acting Veterans Law Judge.


FINDINGS OF FACT

1. VA treatment in December 2001 did not cause tinnitus.

2. VA treatment in December 2001 did not cause hearing loss.


CONCLUSIONS OF LAW

1. The criteria for VA compensation under 38 U.S.C.A. § 1151 
for tinnitus due to VA treatment in December 2001 have not 
been met. 38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.361 (2005).

2. The criteria for VA compensation under 38 U.S.C.A. § 1151 
for hearing loss due to VA treatment in December 2001 have 
not been met. 38 U.S.C.A. § 1151, 5103, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims, essentially, that because of VA treatment 
in December 2001, he has more tinnitus and hearing loss 
disability than he had previously, and that the proximate 
cause of that additional disability was negligent VA 
treatment, including the failure to timely diagnose and treat 
him for "the flu". [Influenza was never diagnosed; however, 
his contention is accepted as a contention that upper 
espiratory infection (which was diagnosed) resulted in 
additional disability.]  He also claims that more could have 
been done earlier on in his treatment to prevent tinnitus and 
hearing loss disability.

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization or medical or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
such injury or death results in additional disability to or 
the death of such veteran, disability or death compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. The disability 
must have been proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or by an event not reasonably foreseeable. 38 
U.S.C.A. § 1151. 

There is some evidence of record that the veteran might have 
more tinnitus and hearing loss disability now than he had 
before the VA treatment in question. Tinnitus and hearing 
loss were reported in September 2001, and then in December 
2001, he had an upper respiratory infection, and he had more 
complaints of tinnitus and hearing loss. Additionally, he 
says they are worse, and laypersons who know him say his 
hearing has become worse since the treatment in December 
2001.

There is no competent medical evidence of record that there 
was any faulty VA treatment in December 2001. The veteran has 
reported a sequence of events, corroborated by VA medical 
records from September 2001 to December 2001.  However, as a 
layperson, he is not competent to provide opinions regarding 
the appropriate standard of care, whether there was a breach 
of that standard of care, or whether a breach of that 
standard of care proximately caused any additional 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993). 

A March 2002 VA consultation note states that the initial 
event causing tinnitus and hearing loss was likely of 
ischemic origin, possibly from an autoimmune reaction. 

Based on a review of the claims folder, a June 2000 VA 
medical opinion concluded that tinnitus and hearing loss are 
not at least as likely as not due to any treatment delays on 
the part of the VA.  Additionally, there is simply no 
competent evidence of any type of faulty care by VA.  
Ischemia, a reported likely etiology, is not reported to have 
been due to faulty VA care.  Neither is a possible autoimmune 
reaction or cochlear damage, which is what the examiner in 
December 2002 felt caused the veteran's hearing loss.  

At most, mere coincidence between the provision of VA medical 
care and hearing disability is shown.  Mere coincidence of 
disability and VA administration of care is not compensable. 

Even if the veteran picked up his medication from the 
pharmacy as timely as he could on December 19, 2001, which is 
essentially what he claims, the June 2003 examiner still 
opined that tinnitus and hearing loss were not at least as 
likely as not due to any treatment delays on the part of the 
VA facility.  In other words, even if the veteran did all he 
could do as diligently as possible, there is still no showing 
that VA's treatment was faulty or that any delay in VA 
treatment caused the disabilities claimed. 

The Board notes that, on December 13, 2001, the veteran was 
instructed to drink plenty of water, and when the veteran 
returned on December 18th, he admitted that he had not been 
drinking fluids as he had been instructed.

The veteran has referenced information he obtained from a 
Medical Diagnosis and Treatment book. He states that it 
reports that sudden hearing loss is the result of viral 
infection, and that it is treated with Prednisone, and that 
the prognosis is mixed.  However, as the veteran has no 
medical training or expertise, his interpretation of the 
medical text as it applies to his own personal case is not 
competent evidence.   

Moreover, the Board notes, moreover, that the VA medical 
records from December 2001 indicate that bacterial bronchitis 
was suspected. There is no indication in any of the records 
that he had a viral infection. 

In any event, generic medical texts, which do not address the 
facts in this particular veteran's case, do not amount to 
competent medical evidence of causality. Sacks v. West, 11 
Vet. App. 314 (1998).

In light of the above, the claims for VA compensation under 
the provisions of 38 U.S.C.A. § 1151 for tinnitus and hearing 
loss disability are denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify. In a June 2003 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claims, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the April 2004 statement of the 
case. The VCAA notice preceded the adjudication. 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA treatment records and examination 
and opinion reports have been obtained, and the veteran has 
submitted statements from himself and others, as well as 
hearing testimony. The records satisfy 38 C.F.R. § 3.326. The 
Board finds that VA has done everything reasonably possible 
to assist the claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  VA has 
satisfied its duties to notify and to assist the claimant in 
this case. 


ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for tinnitus is denied.

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


